Per Curiam,
This was a libel for a divorce in the court below, brought by the wife against her husband. The grounds of divorce as set forth in the libel and amended libel are, first, cruel and barbarous treatment, second, willful and malicious desertion for more than two years, and, third, adultery by the husband.
In was conceded upon tlie argument that tbe evidence does not ¡sustain the first charge. We are very clear that it does not sustain the third. The most that it amounted to were circumstances of suspicion, and those by no means strong. That there was a desertion by the husband may perhaps be conceded, but the evidence fails to show that there was a willful and malicious desertion within the meaning of the act of assembly. While the respondent lived apart from his wife, some five or six squares away, there is evidence to show that his wife did not want his company, had not spoken to him for two or three years before they separated, and had rented his room in the house to a boarder. Practically be was crowded out of his home.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.